Exhibit 99.1 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES ITURAN LOCATION AND CONTROL LTD. PRESENTS RESULTS FOR THE FIRST QUARTER 2014 Record Revenue of $45.5m; Record operating profit of $11.7m AZOUR, Israel – May 15, 2014 – Ituran Location and Control Ltd. (NASDAQ: ITRN, TASE: ITRN), today announced its consolidated financial results for the first quarter ended March 31, 2014. Highlights of the first quarter · Net subscribers adds in the quarter amounting to 17 thousand, to a record of 758 thousand as of March 31, 2014; · Record operating margin at 25.7% · EBITDA of $14.4 million or 31.7% of revenues; · Generated $9.6 million in operating cash flow; ended the quarter with $47.4 million in net cash (including marketable securities and deposits in escrow); · Dividend of $4.0 million declared for the quarter; First Quarter 2014 Results Revenues for the first quarter of 2014 were $45.5 million, representing a 11% growth from revenues of $41.0 million in the first quarter of 2013. 71% of revenues were from location based service subscription fees and 29% from product revenues. Revenues from subscription fees increased 3% over the same period last year. The increase in subscription fees was primarily due to the growth in the subscriber base, which expanded from 684,000 as of March 31, 2013, to 758,000 as of March 31, 2014. While subscriber numbers increased by 11%, the weakening of the Brazilian Real and Argentinean Peso versus the US Dollar over the period reduced the revenue level in US Dollars. Excluding the exchange rate impact, the increase in revenues from services would have been 13% over the first quarter of last year. Product revenues increased by 39% compared with the same period last year. This increase was driven primarily by increased sales in Israel and ERM. Gross profit for the first quarter of 2014 was $23.7 million (52.2% of revenues), an increase of 11% compared with $21.4 million (52.3% of revenues) in the first quarter of 2013. Operating profit for the first quarter of 2014 was $11.7 million (25.7% of revenues), an increase of 26% compared with an operating profit of $9.3 million (22.6% of revenues) in the first quarter of 2013. EBITDA for the quarter was $14.4 million (31.7% of revenues), an increase of 16% compared to an EBITDA of $12.4 million (30.3% of revenues) in the first quarter of 2013. Net profit was US$7.3 million in the first quarter of 2014 (16.1% of revenues) or fully diluted EPS of US$0.35. This is compared with a net profit of US$6.0 million (14.7% of revenues) or fully diluted EPS of US$0.29 in the first quarter of 2013. Cash flow from operations during the quarter was $9.6 million. ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES As of March 31, 2014, the Company had net cash, including marketable securities and deposits in escrow, of $47.4 million or $2.26 per share. This is compared with $46.6 million or $2.22 per share as at December 31, 2013. Dividend For the first quarter of 2014, a dividend of $4.0 million was declared in line with the Company’s stated policy of issuing at least 50% of net profits in a dividend, on a quarterly basis. Eyal Sheratzky, Co-CEO of Ituran said, “We are very pleased with our start to 2014. Most notably, we substantially increased our operating profitability in the quarter and this is despite a strong currency headwind. Our results continue to demonstrate of the strong operating leverage inherent in our business model. We look forward to maintaining our growth trend and continue to improve our margins as we move through 2014. ” Conference Call Information The Company will also be hosting a conference call later today, May 15, 2014 at 9am Eastern Time. On the call, management will review and discuss the results, and will be available to answer investor questions. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 ISRAEL Dial-in Number: 03 918 0644 CANADA Dial-in Number: 1 INTERNATIONAL Dial-in Number:+ At: 9:00am Eastern Time, 6:00am Pacific Time, 4:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available from the day after the call in the investor relations section of Ituran’s website. Certain statements in this press release are "forward-looking statements" within the meaning of the Securities Act of 1933, as amended. These forward-looking statements include, but are not limited to, our plans, objectives, expectations and intentions and other statements contained in this report that are not historical facts as well as statements identified by words such as "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" or words of similar meaning. These statements are based on our current beliefs or expectations and are inherently subject to significant uncertainties and changes in circumstances, many of which are beyond our control. Actual results may differ materially from these expectations due to changes in global political, economic, business, competitive, market and regulatory factors. 2 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES About Ituran Ituran provides location-based services, consisting predominantly of stolen vehicle recovery and tracking services, as well as wireless communications products used in connection with its location-based services and various other applications. Ituran offers mobile asset location, Stolen Vehicle Recovery, management & control services for vehicles, cargo and personal security. Ituran’s subscriber base has been growing significantly since the Company’s inception to over 758,000 subscribers distributed globally. Established in 1995, Ituran has over 1,300 employees worldwide, provides its location based services and has a market leading position in Israel, Brazil, Argentina and the United States. Company Contact International Investor Relations Udi Mizrahi udi_m@ituran.com VP Finance, Ituran (Israel) + Ehud Helft & Kenny Green ituran@gkir.com GKInvestor Relations (US) +1 3 ITURAN LOCATION AND CONTROL LTD. Consolidated Interim Financial Statements as of March 31, 2014 ITURAN LOCATION AND CONTROL LTD. Consolidated Financial Statements as of March 31, 2014 Table of Contents Page Consolidated Financial Statements: Balance Sheets 2-3 Statements of Income 4 Statements of Cash Flows 5 ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED BALANCE SHEETS US dollars March 31, December 31, (in thousands) Current assets Cash and cash equivalents Deposit in escrow Investments in marketable securities - Accounts receivable (net of allowance for doubtful accounts) Other current assets Inventories Long-term investments and other assets Investments in affiliated company Investments in other company 88 88 Other non-current assets Deferred income taxes Funds in respect of employee rights upon retirement Property and equipment, net Intangible assets, net ?Goodwill Total assets - 2 - ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED BALANCE SHEETS US dollars March 31, December 31, (in thousands) Current liabilities Credit from banking institutions 38 Accounts payable Deferred revenues Other current liabilities Long-term liabilities Liability for employee rights upon retirement Provision for contingencies Deferred revenues Deferred income taxes Stockholders’ equity Non-controlling interests Total equity Total liabilities and equity - 3 - ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED STATEMENTS OF INCOME US dollars Three month period ended March 31, (in thousands except per share data) Revenues: Location-based services Wireless communications products Cost of revenues: Location-based services Wireless communications products Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Other expenses ( income), net ) Operating income Financing income, net 61 Income before income tax Income tax ) ) Net income for the period Less: Net income attributable to non-controlling interest ) ) Net income attributable to the Company Basic and diluted earnings per share attributable to Company’s stockholders Basic and diluted weighted average number of shares outstanding (in thousands) - 4 - ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS US dollars Three month period ended March 31, (in thousands) Cash flows from operating activities Net income for the period Adjustments to reconcile net income to net cash from operating activities: Depreciation amortization and impairment of goodwill Exchange differences on principal of deposit and loans, net ) 97 Losses in respect of trading marketable securities - Increase in liability for employee rights upon retirement Deferred income taxes ) ) Capital losses (gains) on sale of property and equipment, net ) 14 Increase in accounts receivable ) ) Decrease (Increase) in other current assets ) Decreasein inventories Decrease in accounts payable ) ) Increase in deferred revenues Increasein other current liabilities Net cash provided by operating activities Cash flows from investment activities Increase in funds in respect of employee rights upon retirement, net of withdrawals ) ) Capital expenditures ) ) Investments in marketable securities ) - Deposit ) Proceeds from sale of property and equipment Net cash used in investment activities ) ) Cash flows from financing activities Short term credit from banking institutions, net Repayment of long term loans - ) Dividend paid ) ) Dividend paid to non-controlling interest ) - Net cash provided by (used in) financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease)in cash and cash equivalents ) Balance of cash and cash equivalents at beginning of the period Balance of cash and cash equivalents at end of the period Supplementary information on investing activities not involving cash flows: In February 2014, the Company declared a dividend in an amount of US$7.8 million. The dividend will be paid in April 2014. During the three month period ended March31, 2014, the Company purchased property and equipment in an amount of US$1,190 thousand using a directly related liability. - 5 -
